Name: Commission Implementing Decision (EU) 2017/1416 of 3 August 2017 concerning certain protective measures relating to African swine fever in Romania (notified under document C(2017) 5570) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  regions of EU Member States;  agricultural policy;  health;  Europe;  means of agricultural production
 Date Published: 2017-08-04

 4.8.2017 EN Official Journal of the European Union L 203/19 COMMISSION IMPLEMENTING DECISION (EU) 2017/1416 of 3 August 2017 concerning certain protective measures relating to African swine fever in Romania (notified under document C(2017) 5570) (Only the Romanian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent may spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Romania has informed the Commission of the up-to-date African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to describe at Union level the areas established as protection and surveillance zones for African swine fever in accordance with Directive 2002/60/EC in Romania in collaboration with that Member State. (6) Accordingly, the areas identified as protection and surveillance zones in Romania should be set out in the Annex to this Decision and the duration of that regionalisation fixed. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Romania shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 This Decision shall apply until 15 October 2017. Article 3 This Decision is addressed to Romania. Done at Brussels, 3 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX Romania Areas as referred to in Article 1 Date until applicable Protection zone Limits of the protection zone:  3 km around outbreak (latitude 47.7567, longitude 22.8394) 15 October 2017 Surveillance zone Localities and municipalities included:  Satu Mare municipality (urban area)  Satmarel locality, Satu Mare municipality  Porumbesti locality, Halmeu commune  Mesteacan locality, Halmeu commune  Halmeu locality, Halmeu commune  Turulung locality, Turulung commune  Draguseni locality, Turulung commune  Adrian locality, Livada commune  Livada locality, Livada commune  Livada Mica locality, Livada commune  Iojib locality, Mediesu Aurit commune  Medies Raturi locality, Mediesu Aurit commune  Mediesu Aurit locality, Mediesu Aurit commune  Apa locality, Apa commune  Someseni locality, Apa commune  Lunca Apei locality, Apa commune  Potau locality, Mediesu Aurit commune  Romanesti locality, Mediesu Aurit commune  Babasesti locality, Mediesu Aurit commune  Caraseu locality, Culciu commune  Culciu Mare locality, Culciu commune  Lipau locality, Culciu commune  Valea Vinului locality, Valea Vinului commune  Rosiori locality, Valea Vinului commune  Culciu Mic locality, Culciu commune  Eteni locality, Odoreu commune  Bercu Nou locality, Micula commune  Micula Noua locality, Micula commune  Micula locality, Micula commune  Bercu locality, Lazuri commune  Nisipeni locality, Lazuri commune  Agris locality, Agris commune  Ciuperceni locality, Agris commune  Dumbrava locality, Livada commune  Vanatoresti locality, Odoreu commune  Botiz locality, Botiz commune  Noroieni locality, Lazuri commune  Pelisor locality, Lazuri commune  Peles locality, Lazuri commune  Atea locality, Dorolt commune  Petea locality, Dorolt commune  Dorolt locality, Dorolt commune  Lazuri locality, Lazuri commune  Dara locality, Dorolt commune  Oar locality, Vetis commune  Vetis locality, Vetis commune  Decebal locality, Vetis commune  Traian locality, Doba commune  Bochis locality, Doba commune  Doba locality, Doba commune  Aliza locality, Terebesti commune  Gelu locality, Terebesti commune  Madars locality, Ardud municipality  Baba Novac locality, Ardud municipality  Ardud municipality (urban area)  Gherausa locality, Ardud municipality  Medisa locality, Viile Satu Mare commune  Solduba locality, Homoroade commune  Homorodu de Sus locality, Homoroade commune  Homorodu de Jos locality, Homoroade commune  Homorodu de Mijloc Jos locality, Homoroade commune  Chilia locality, Homoroade commune  Sai locality, Valea Vinului commune  Necopoi locality, Homoroade commune  Saratura locality, Ardud municipality  Ardud-Vii locality, Ardud municipality  Viile Satu Mare municipality  Cionchesti locality, Viile Satu Mare commune  Ruseni locality, Paulesti commune  Tataresti locality, Viile Satu Mare commune  Tireac locality, Viile Satu Mare commune  Hrip locality, Paulesti commune  Amati locality, Paulesti commune  Ambud locality, Paulesti commune  Paulesti locality, Paulesti commune  Petin locality, Paulesti commune  Apateu locality, Culciu commune  Berindan locality, Odoreu commune  Odoreu municipality (urban area)  Terebesti locality, Terebesti commune  Bocicau locality, Tarna Mare commune  Valea Seaca locality, Tarna Mare commune  Sirlau locality, Bataci commune  Comlausa locality, Bataci commune  Bataci locality, Bataci commune  Halmeu Vii locality, Halmeu commune  Tamaseni locality, Bataci commune  Babesti locality, Halmeu commune  Dobolt locality, Halmeu commune  Cidreag locality, Halmeu commune  Turulung Vii locality, Turulung commune  Marius locality, Valea Vinului commune 15 October 2017